Citation Nr: 1712563	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  15-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for multiple reconstructive tendon surgeries of the right hand secondary to laceration with reflex sympathetic dystrophy.  

2.  Entitlement to a rating in excess of 10 percent for laceration of the dorsum of the right hand with tender scars.  

3.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service in the Navy from January 1976 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In November 2014 the Veteran requested a hearing before a Veterans Law Judge.  The record reveals that in May 2016 the Veteran submitted a request to withdraw the hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

This case was remanded by the Board in July 2016, at which time it was noted that the Veteran had previously filed claims for earlier effective dates for his right hand disability and right hand scar, claims for increased ratings for those disabilities, and a TDIU claim.  Those claims were denied by rating decisions in June 1997, July 1997, and December 1999, which were appealed to the Board.  A November 3, 2000, Board decision denied those claims.  The Veteran appealed the November 2000 Board decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In February 2003 the Court entered an order vacating the Board decision and remanding the claims to the Board for compliance with the recently enacted Veterans Claims Assistance Act of 2000 (VCAA), and reconsideration of the February 2003 Order was denied in March 2003.  The March 2003 Court order was appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In August 2004 the Federal Circuit reversed the Veterans Court, as a result of which in August 2005 the Veterans Court affirmed the original November 2000 Board decision.  The Veteran then appealed the August 2005 Veterans Court decision to the Federal Circuit which in May 2006 dismissed the appeal for lack of jurisdiction, and denied rehearing in June 2006.  The Veteran appealed the June 2006 Federal Circuit decision to the United States Supreme Court, which denied hearing the case on October 2, 2006.  

Thus, as noted in the July 2016 Board remand, no further action is permitted as to the previous claims and the Board now only has jurisdiction over the June 2012 claims, which were denied by the April 2014 rating decision.  

The Board remanded the case in July 2016 to afford the Veteran up-to-date VA rating examinations.  

In a handwritten letter, received in September 2016, the Veteran asserted a claim for "an effective date of award as of November 18, 1977, [the day after discharge from active service] for 10% rating for residuals of right hand injury and surgery", stating the he had filed his original claims for service connection on March 31, 1978.  However, the November 2000 Board decision denied an effective date earlier than August 4, 1995 for 10 percent ratings for service-connected laceration of the dorsum of the right hand with tender scar and 10 percent for service-connected multiple reconstructive tendon surgeries of the right hand secondary to laceration with reflex sympathetic dystrophy.  These are the Veteran's only service-connected disabilities.  As noted above, that Board decision was upheld on appeal.  Accordingly, the matter of the effective dates for the 10 percent ratings for the service-connected disabilities is res judicata and, so, may not be readjudicated.  See generally Smith (William) v. Brown, 35 F.3d 1516, 1520-21 (Fed. Cir. 1994).  Moreover, the Veteran has not sought to revise any past VA adjudication on the basis of clear and unmistakable error (CUE) issue and, so, he may not assert a "free-standing" earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has had three surgeries on his right wrist with resultant arthritis and he is right handed, but he does not have ankylosis of the right wrist, residuals of a muscle injury or objectively confirmed impairment of the radial, ulnar or median nerves.  

2.  The Veteran's three postoperative right wrist scars are superficial, stable and no more than one is painful and they do not affect function of his right wrist.  

3.  The Veteran's only service-connected disabilities are a right hand disability, rated 10 percent; and right hand scars, rated 10 percent; resulting in a combined disability evaluation of 20 percent.  

4.  The Veteran has three years of education and has work experience as a security guard.  

5.  Cumulatively, the Veteran's service-connected disabilities do not preclude obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for multiple reconstructive tendon surgeries of the right hand secondary to laceration with reflex sympathetic dystrophy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5215 (2016).

2.  The criteria for a rating in excess of 10 percent for laceration of the dorsum of the right hand with tender scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2016).  

3.  The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by OR letters in October 2013 and August 2014, both prior to the August 2014 Statement of the Case (SOC).  Also, the Veteran signed on September 9, 2014, and returned to VA a letter acknowledging that he had been provided notice about the evidence and information needed to support his claims, and he stated that he had enclosed all the remaining information or evidence that would support his claims, or that he had no further information or evidence to submit.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and VA treatment records are on file, as are relevant private medical records.  Also, his records from the Social Security Administration (SSA) are of record.  He declined to testify in support of his claims.  

On file are reports of VA examinations of the Veteran.  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The Board finds that the VA examinations are adequate for rating purposes as they were premised on a review of the record, an interview and recording of the Veteran's medical history, and a physical examination.  Moreover, the recent VA examinations included examination of the Veteran's unaffected contralateral upper extremity.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires testing of active and passive range of motion testing with the range of motion of the opposite undamaged joint).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

During service the Veteran had surgery on his right hand in April 1976 and again in October 1976.  

On VA examination in May 1978 there was no sensory or muscular impairment of the Veteran's right hand.  

The Veteran participated in a VA work study program in 1980 and 1981.  He studied criminal justice and psychology.  In December 1981 he reported that he had discontinued working because his father was in serious condition but he would continue his job at the beginning of the next semester.  He failed to return to school the next semester.  

In August 1987 Dr. Kalafatic reported that the Veteran was not able to use his right hand because of an old injury.  

VA outpatient treatment (VAOPT) records show that in August 1995 the Veteran had trouble making a fist, holding objects, and using his right hand.  He had swelling and decreased range of motion due to pain.  The hand was very tender to touch but there was no sensory deficit.  On evaluation at a hand clinic extension of the proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints of the 3rd, 4th, and 5th fingers was weak.  He was given a splint.  

A January 1996 private orthopedic evaluation noted that following inservice reconstructive tendon surgery on the Veteran's right wrist, he reinjured the wrist in August 1995 and then had further surgery, following which he had been getting physical therapy twice monthly with some improvement.  He used to work as a security guard, and last worked in 1994.  He had quit working because of his right hand and poor vision in his right eye.  

On examination he could not make a fist but did not have any difficulty getting on to the examining table, or lying down.  He complained of painful right wrist motion, and tenderness at the right wrist.  Dorsiflexion was to 30 degrees and plantar flexion was to 40 degrees.  Ulnar deviation was to 10 degrees and radial deviation was to 5 degrees.  There was impairment of prolonged pinching and opposition.  Grip and manipulation were 4+/5+.  There was decreased sensation to pinprick at the right hand.  There were no signs of muscle wasting or atrophy.  Muscle power was 5+\5+.  His range of physical exertion was lifting and carrying, pushing and pulling by the right hand, light.  

In VA examination in June 1997 of the Veteran's hand, he reported that he underwent VA surgery on his right hand in August 1995.  His complaints included chronic right hand pain and weakness.  He took Motrin for pain and underwent physical therapy.  He was right handed.  A volar right hand/forearm splint was in place.  There was a three-inch healed circular scar at the right dorsal hand.  The hand was held at "table top" position with flexed metacarpal phalangeal (MCP) joints and extended interphalangeal (IP) joints.  There was marked tenderness to palpation of the right wrist and hand.  The hand was described as non-functional with extremely painful range of motion of the right wrist.  The Veteran was unable to do any oppositions or finger approximations.  He was unable to make a right hand fist.  He had 5 degrees of radial deviation; 10 degrees of ulnar deviation; 30 degrees of extension; and 40 degrees of flexion. X-rays of the right hand were negative.  The examiner diagnosed status post multiple reconstructive tendon surgeries of the right hand secondary to laceration, complicated by reflex sympathetic dystrophy. 

On VA scar examination in June 1997 the Veteran had a right dorsal wrist scar with no keloid formation, herniation, adherence, inflammation, swelling, or depression.  There was marked tenderness on palpation of the entire hand.  The examiner reported that the Veteran's right hand was nonfunctional.  The diagnosis was right dorsal hand scar after multiple surgeries for tendon repair. 

On VA peripheral nerve examination in June 1997 the Veteran reported that he had pain of the right hand and poor function of the hand.  He had no history of clear neurological deficit.  He stated that he was unable to work secondary to right hand pain.  The examiner noted that from the wrist distally, the skin on the Veteran's entire hand had allodynia (pain on stimulus to the skin) to touch and pinprick.  There were no more than three to four degrees of flexion and extension of the fingers, which were maintained in digit flexion and impaired by pain.  The wrist was equally affected in flexion and extension and ulnar and radial deviation. The Veteran kept his hand in a splint.  There was no atrophy.  The diagnosis was reflex sympathetic dystrophy (neuropathic pain) right hand with complete disability secondary to dysfunction of dominant hand secondary to service-connected injury.  The examiner noted that the Veteran's level of pain made evaluation of the radial, ulnar, and median nerves below the wrist and at the wrist impossible.  

Treatment records of Dr. M. Fromer in 1996 and 1997 show that the Veteran was legally blind in both eyes due to chronic open-angle glaucoma.  

A July 1997 rating decision granted a 10 percent rating for service-connected laceration of the dorsum of the right hand with tender scar, and assigned a 10 percent rating for multiple reconstructive tendon surgeries of the right hand secondary to laceration with reflex sympathetic dystrophy, both effective from August 4, 1995.  

VA vocational rehabilitation records of 1998 and 1999 show that the Veteran was eligible for services due to a serious employment handicap. His most serious problems were his visual disturbance.  He was attending college with a major in criminal justice.  He could not use his right hand and needed an assistive device to pursue his studies.  His employment goal was to become a probation officer.  He had some problem in school due to his vision because he could not see a computer screen well enough to complete assignments.  

In a formal claim for TDIU, received in December 1999 the Veteran reported that he was last employed from November 1987 to November 1994 as a security guard, and he left the job because of disability. He had not attempted to obtain employment since then.  He had three years of college education and had begun participating in a VA Vocational Rehabilitation program in 1999.  As to his right hand, he could not make a fist or use the hand to push, pull, lift or carry heavy objects.  

The Veteran failed to attend VA rating examinations scheduled in January 2000.  

At an April 2000 Board hearing the Veteran testified that he was awarded SSA benefits in 1996.  

The Veteran's vocational rehabilitation program was interrupted in May 2000 because he did not comply with the requirements of his vocational rehabilitation plan in that he refused to report for a psychological evaluation requested because of complaints of inappropriate and threatening behavior exhibited at various school offices and observed by his counselor.  

On VA neurology examination in July 2000 the Veteran stated that he could not make a fist or move the fingers of his right hand.  He was very sensitive to touch of all five fingers of the right hand.  His fingers were in semi-flexion contracture.  Trying to slowly move the distal phalanges intensified the pain.  There was no atrophy of the muscles of the hand or the forearm.  There were no frozen joints, proximally.  There was hyperpathia from the right wrist level, distally.  There were no areas of anesthesia or hypesthesia.  There was no edema of the hand.  Strength in the deltoid, biceps, triceps, and brachioradialis was difficult to assess due to induction of hand pain, which the examiner indicated was questionable, i.e., "(???)."  The examiner indicated that he doubted the previous diagnosis of sympathetic reflex dystrophy, and that the Veteran needed an orthopedic evaluation of the hand.  

The next day, on VA general medical examination in July 2000 the Veteran reported taking Motrin twice daily for pain in his hand.  He had attended college, majoring in criminal justice but did not graduate.  Off and on, he had been a security guard since service but was no longer able to do this because of his hand and eyesight, having been declared legally blind.  He reported having been totally disabled since 1994.  He stated that he could not make a fist with his right hand, and could not move his fingers.  He also reported that he had no right hand grip and had to wear a splint every day.  The splint and medication provided some relief.  He reported that he did not have good mobility of his right wrist in making motions up and down.  He reported that he could not drive due to impaired vision, and could not hold a steering wheel due to his right hand disability.  He was right handed.  He rated his right hand pain as being 8 on a scale of 10, and this level of pain occurred about 3 to 4 times a week, if he accidently hit his right hand or someone grabbed him.  He related that he needed assistance with bathing and dressing.  He had someone living with him that prepared his meals, cleaned, and shopped.  

On examination it was noted that he presented walking with a cane, and had had someone help him walk to the examination.  He had a splint on his right hand and a patch over his right eye.  He reported that someone drove him to the examination.  He could not relax his right arm sufficiently to test his reflexes.  He was very sensitive to simple touch to all fingers.  Reportedly, range of motion testing of the right wrist and fingers of the right hand could not be conducted due to the Veteran's complaint of pain.  He appeared to have a slight contracture of the right hand.  Reportedly, he was unable to touch his fingers of the right hand to the right thumb due to pain.  Also, the examiner was unable to conduct range of motion testing of the right wrist.  There was no swelling or warmth of the right hand and right wrist.  The musculature of the right arm appeared to be within normal limits.  The left arm appeared to have normal strength, good range of motion, and strong left hand grip.  

The diagnoses were glaucoma, traumatic injury of the right hand, and chronic right hand pain.  

SSA records on file show that the Veteran's primary diagnosis was visual disturbance and that his disability began in 1996.  

Contain in Virtual VA are VA outpatient treatment records.  A September 21, 2012 VAOPT record shows that the Veteran reported that if he declined to have sex with people, they would sedate him at night and drill holes in his teeth.  In this regard, his personal medical history included a delusional disorder.   At that time it was noted that there was an old scar of the dorsolateral aspect of the right hand.  There was guarding, he reported having pain even to light touch all over the dorsal, and even the palmar, aspect of the hand and fingers.  He would not let an examiner perform passive range of motion testing of the wrist or spread the fingers, with the Veteran stating that he could not do such because it was too painful.  In active range of motion here was no extension, but there were 20 degrees of flexion, and less than 5 degrees of lateral deviation.  The skin of fingers appeared healthy.  There was no maceration and no contractures in the fingers.  There was good capillary refill.  The examiner particularly noted that upon rewrapping the Veteran's right hand with an ACE bandage he was able to touch many areas with greater pressure and the Veteran was not in pain and did not notice.  

An October 24, 2012 VAOPT record reflects that the Veteran spoke about running a fever which he thought was because of a substance coming through his vents at a shelter where he lived.  He stated that every day he has to go and buy Advil to keep down his fever and buy duct tape to cover the vents.  He said that the duct tape has to be removed daily because "whoever is doing it is cutting holes in the duct tape".  He stated that he was not delusional and referenced court cases associated with his service connection claim, stating these were real events, and not delusions.  

An October 24, 2012 VAOPT record reflects that at a psychiatric evaluation the Veteran reported that in 2003 he was given a court decision that remanded his case for a rate increase due to unemployability.  The VA RO did not comply with the court order, and as a result he was homeless.  He last worked in 1996.  He had worked in security.  He was distressed and believed that his landlord sabotaged his teeth in order to cause him pain and to force him to move.  The differential diagnosis was a delusional disorder.  

An August 2, 2013, VAOPT record shows that the Veteran had not had regular follow-up for his service-connected disabilities by private medical providers or orthopedics since 1997.  The Veteran reported that he was unable to use his right hand, and took Tylenol for pain.  For exercise he walked daily, and was able to walk 1.5 miles.  He also reported being legally blind in his right eye.  He wore an ACE wrap on his right hand.  On examination there was guarding of an old scar on the dorsolateral aspect of the right hand, and he reported having pain even to light touch all over the dorsal and even the palmar aspect of the hand and fingers.  The assessments included uncontrolled hypertension and uncontrolled diabetes, as well as a psychosis; however, he did not display delusional or psychotic behavior.  

The Veteran failed to attend VA rating examinations scheduled on February 24, 2014.  

In VA Form 21-4138, Statement in Support of Claim, received on February 25, 2014, the Veteran explained that the reason for not attending the February 2014 VA examinations was that he had previously had examinations in New York for his increased rating claims and the examinations were less than one year ago.  

On VA scar examination in August 2016 the Veteran's VA electronic folder and CPRS records were reviewed.  It was noted that he had three scars on his right wrist.  As to the history of the original cause of the scarring, during training in 1977, he had been wounded by live ammunition which had damaged the tendons in his right wrist, for which he had surgical repair.  

The examiner reported that one of the Veteran's scars caused pinching pain.  None of the scars were unstable or had frequent loss of covering of skin over the scar.  None of the scars were both painful and unstable, and none were due to burns.  

There was a linear scar 9 cms. in length on the dorsal aspect of the right wrist, extending across the entire wrist and hand.  There was a scar 2 cms. in length on the radial aspect of the right wrist.  There was a scar 3 cms. in length on the medial aspect of the right wrist.  It was reported that the left upper extremity was not affected.  There were no superficial or deep non-linear scars.  There were no other pertinent physical findings, complications, conditions, signs or symptoms, e.g., muscle or nerve damage, associated with any scarring.  

The examiner stated that the Veteran's scars did not cause any functional impairment.  

On VA examination in August 2016 the Veteran's VA electronic folder and CPRS records were reviewed.  The clinical history related by the Veteran was that he had had right hand trauma during service.  He had been hospitalized for a month and had had surgery on his right hand.  There had been extensor tendons repair during service, and two additional surgeries after service, in 1987 and 1995, due to additional trauma since service.  Since service discharge in 1977, the hand had remained painful and nonfunctional and, so, he had had further surgery, by VA, in 1995 but there had still been no improvement.  It was reported that he was right hand dominant.  As to flare-ups, the Veteran claimed that he was in constant pain and was unable to use his hand at all.  

The examiner stated that the Veteran had an ACE bandage wrapped around his right hand at all times.  Upon removing the bandage, no examination was possible because the Veteran would not allow the examiner to touch his right hand, much less perform any range of motion or other testing.  On visual inspection he held his right hand at mid-flexed position and would not allow the examiner to perform any trial of at least passive movement, and withdrew his hand immediately upon the slightest attempt to touch the hand.  Thus, the examiner stated that no physical examination was possible.  The examiner noted that X-rays revealed arthritis of the right hand.  Specifically, there was moderate osteoarthritis of the 1st metacarpophalangeal joint and mild osteoarthritis of the interphalangeal joint, as well as soft tissue swelling at the 5th metacarpal.  

With respect to whether the right hand disability impacted the Veteran's ability to perform any type of occupational task, such as standing, walking, lifting, and sitting, the examiner reported that the Veteran had been on disability for his right hand condition for 20 years and had been unemployed all of those years.  

In a September 2016 addendum the examiner that conducted the August 2016 VA examination stated that the Veteran's osteoarthritis of the right hand had eventually developed due to old multiple traumas to it.  It was further stated that the Veteran's right hand "was totally non-functional as [the Veteran] didn't let [the examiner] examine it at all as even the lightest touch caused him to withdraw the hand immediately."  

On VA examination in September 2016 the Veteran's VA electronic folder and CPRS records were reviewed.  It was noted that he had had three reconstructive surgeries, in 1976, 1977 and 1995, on his right hand.  The Veteran reported that his right hand was nonfunctional.  He rated his right hand pain as 8 on scale of 10.  He took Tylenol as needed.  He kept his right hand wrapped in Ace bandage at all times.  He spent his time watching TV.  He had last worked doing security, and had not worked in 20 years.  

The examiner recorded that the Veteran was right handed.  The Veteran did not report having flare-ups of the hand, finger or thumb joints.  With respect to whether the Veteran reported having any functional loss or functional impairment of the joint or extremity being evaluated, including but not limited to repeated use over time, the Veteran described his functional loss as being unable to use his right hand, and that the right hand was too painful to grip anything.  The examiner reported that range of motion testing, including repetition of motion, as well as muscle strength testing of the right hand could not be done because the Veteran reported that he was in too much pain for range of motion testing.  

The examiner noted that range of motion was not tested but the examiner was not able to close the examination worksheet without indicating whether range of motion caused pain.  Thus, it was reported that there evidence of pain with use of the hand.  While noting that a physical examination was not actually possible, the examiner also stated that there was evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the entire right hand.  The degree was severe.  There was no pain in the left hand.  

The examiner reported that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  With respect to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, the examiner indicated that this could not be determined without a resort to mere speculation.  The rationale was that because the Veteran was not having a flare up at the time of the examination, it would only be speculative to report additional range of motion loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  

There was postoperative (PO) scarring but there was no objective evidence that any of the scars were painful or unstable, or had a total area equal to or greater than 39 square cm. (6 square inches).  One scar was on the dorsal aspect of the right hand and 7.0 cms. in length and 0.2 cms. in width.  Two other scars on the dorsal aspect of the right hand measured 3.0 cms. by 0.2 cms. and 2.0 cms. by 0.2 cms.  

The Veteran did not use any assistive devices.  He did not have such functional impairment that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays had revealed arthritis of the right hand.  

The examiner reported that the right hand disability impacted the Veteran's ability to perform any type of occupational task, such as standing, walking, lifting, and sitting.  

The examiner was asked to comment on the effect of the Veteran's service connected disabilities on his ability to function in an occupational environment and to describe any identified functional limitations; but to refrain from opining on if the Veteran was unemployable or employable.  Rather, the examiner was requested to focus and reflect on the functional impairments and how these impairments impacted occupational and employment activities.  

The examiner opined that the Veteran's service connected right hand condition would preclude sedentary or physical work. The Veteran's right hand condition with severe pain would make a full time work situation impossible.  These conditions made him unable to use his right hand for functional activity.  The examiner could not foresee a work position that would allow the Veteran to sustain a 40 hour work week on a regular basis and, thus, he could not obtain and maintain substantially gainful employment.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  However, the Court has held that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"  Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added).  The strict application of criteria in an analogous DC is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Handedness is determined by the evidence for the purpose of a rating for a dominant upper extremity.  38 C.F.R. § 4.69.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion must be considered, and painful motion of a joint with periarticular pathology is to be assigned at least a minimum compensable rating.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  However, the holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because Diagnostic Code (DC) 5003 (rating arthritis) requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for painful joint motion which is not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joint motion that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Under Diagnostic Code 5215, the only available schedular evaluation for limitation of motion of the wrist is 10 percent for either the minor or major extremity, and that requires either dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  The regulations define normal range of motion for the wrist as dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.  Diagnostic Code 5214 provides for ratings for ankylosis of a wrist.  

With respect to possible neurological disability stemming from the service-connected right wrist injury and surgical residuals, peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2014).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115 as thin skin, absence of hair, dystrophic nails).  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  

With no organic changes disability from peripheral neuropathy is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Under Diagnostic Code 8514, a 20 percent rating is assigned for mild incomplete paralysis of the median nerve of the major or minor extremity.  When moderate and affecting the major extremity a 30 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8214. 

Under Diagnostic Code 8515 for the median nerve and Diagnostic Code 8516 for the ulnar nerve, a 10 percent rating is assigned for mild incomplete paralysis of the major or minor extremity.  When moderate and affecting the major extremity a 30 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8215 and 8216.  

Where the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a noncompensable rating will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  

With respect to rating the Veteran's service-connected scars, under 38 C.F.R. § 4.118, Diagnostic Code 7801 scars not of the head, face, or neck from burns or other causes that are deep and nonlinear when involving an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  Scars not of the head, face, or neck from burns or other causes that are deep and nonlinear when involving an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating.  Scars not of the head, face, or neck from burns or other causes that are deep and nonlinear when involving an area of area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7802 scars not of the head, face, or neck, from burns or other causes that are superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent rating.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 one or more scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  

Under DC 7805 a rating for any disabling effect(s) of a scar not considered in ratings under DCs 7800 through 7804 is to be assigned under an appropriate Diagnostic Code.  

Notes to the DCs for rating scars, 7800 through 7806, provide that a deep scar is one associated with underlying soft tissue but a superficial scar is not associated with underlying soft tissue.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Reasonable doubt is to be favorably resolved and is a substantial doubt, i.e., within the range of probability as distinguished from pure speculation or remote possibility, and exists when there is an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the preponderance of the evidence is against any claim, it necessarily means that there is no approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Right Hand Disability 10 percent

Where the symptomatology of a scar is separate and distinct, entitlement to a separate rating for the scar is in order.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) and Fanning v. Brown, 4 Vet. App. 225, 231 (1993).  However, in this case, while a separate rating is in effect for resultant scarring (which will be discussed below) repeated examinations have found not actual loss of muscle tissue or, in fact, of any tissue underlying the skin, including no loss of fascia.  

While the initial inservice injury is now shown to have caused any significant bony injury, here, a recent VA examiner stated that the Veteran's osteoarthritis of the right hand had eventually developed due to old multiple traumas.  The appropriate rating for such a joint injury, including any resulting arthritis, is on the basis of limitation of motion of the affected joint, i.e., the Veteran's right wrist.  The maximum rating for limitation of motion of a wrist is the currently assigned 10 percent disability rating.  

In other words, a rating in excess of 10 percent for the right wrist may not be assigned on the basis of limited right wrist motion, in the absence of actual ankylosis of the wrist.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  "Ankylosis is 'immobility and consolidation of a joint due to disease, injury, or surgical procedure'."  Cullen v. Shinseki, No. 08-1193, slip op. footnote at 3 (U.S. Vet. App. Aug. 13, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007)).  

In this case there is no objective evidence that the Veteran has any actual ankylosis of the right wrist.  This is true despite the Veteran's claims that his right wrist is nonfunctional.  

The Board will next consider whether a separate rating is warranted on the basis of neurological impairment.  Unfortunately, while the Veteran now complains of severe and completely debilitating and disabling pain, this is not corroborated by the objective clinical evidence.  A chronological review of the evidence shows that the Veteran has gradually increased the description of the pain which he experiences, as well as the disabling effects thereof.  For example, he initially attributed his no longer working to both his service-connected right wrist and nonservice-connected disability of the right eye.  Gradually, he has refrained from mentioning the disabling effects of his nonservice-connected right eye and had begun to attribute his inability to work as being solely due to his service-connected right wrist.  

In recent years the Veteran has begun to report that he has such greatly debilitating and disabling pain that he has not even allowed VA examiners to actually touch his right wrist for the purpose of evaluating the signs, symptoms, and disability resulting from his right wrist disability.  Unfortunately, the Board does not concur that the Veteran's right wrist disability is so productive of pain as to preclude an examination that, by its nature, requires such physical touching as is needed to determine such matters as the extent, e.g., localized, generalized, or in a radicular pattern, and severity, e.g., the degree of tenderness on palpation.  

The Board finds that the examination of the Veteran's on an outpatient basis in September 2012 is telling in this regard.  At that time the Veteran guarded his right wrist stating that even to light touch all over the dorsal, and even the palmar, aspect of the hand and fingers caused pain.  However, the palmar aspect of the right hand and fingers were not affected by the initial inservice injury or subsequent surgeries.  Indeed, putatively due to extreme pain, he did not allow even passive range of motion testing of the wrist or spread the fingers.  Nevertheless, he had active range of motion of the right wrist and fingers.  

Significantly, at the September 2012 VAOPT examination upon rewrapping the Veteran's right hand with an ACE bandage, an examiner was able to touch many areas with greater pressure and the Veteran did not complained of pain and, moreover, did not notice.  The Board does not believe that the Veteran is intentionally fabricating the extent and severity of the symptoms of his right wrist disability.  Rather, while the Veteran had persistently refused to accept and admit that he had a nonservice-connected psychiatric disorder, the fact remains that he does.  In fact, it has been diagnostically characterized as a delusional disorder.  This is corroborated by his delusions regarding his teeth, reporting that someone drills into his teeth when he declines sex and that his landlord had in some mysterious manner affected his teeth; as well as the delusion of some unspecified person(s) administering a gas or substance via an air vent which caused him to develop fevers.  

As a result, the Board cannot give credence to the Veteran's complaints as to the severity of his right wrist pain and the disabling effects thereof.  As to this, it must be noted that even as far back as 1997 an appropriate neurological evaluation of the Veteran's radial, ulnar, and median nerves was not possible because of the reputed right wrist pain and this pattern has continued to the present time.  In turn, this means that opinions on file indicating that the Veteran's right wrist is nonfunctional have been predicated upon the Veteran's self-reports of the degree of disability and impairment of his right wrist.  Indeed, the VA examiners in 2016 indicated that the Veteran's right wrist was nonfunctional, even though it was admitted that the Veteran had not cooperated by allowing an actual physical examination of the right wrist.  At the time of both of the 2016 examination not actual testing of range of motion or strength.  The few actual clinical finding recorded in recent years, and even as far back as 1997, show that the Veteran has never had any actually atrophy of the muscles of the right wrist or hand.  If in fact his right wrist was actually nonfunctional, atrophy of the muscles of the wrist and hand would necessarily develop.  But, here there is none.  Indeed, one VA examiner, in 2000, even questioned the diagnosis of sympathetic reflex dystrophy when it was found that there was no atrophy and testing of upper extremity strength was difficult due to putative, and questionable, complaints of pain.  

Thus, for all the foregoing reasons, the Board finds that the Veteran's right wrist disability does not cause impairment of muscles or neurological disability which warrants a separate compensable disability evaluation.  

Moreover, the Board finds that the preponderance of the evidence has been against the claim throughout the duration of the appeal, such that separately assigned ratings for varying degrees of impairment during distinct time frames, i.e., staged ratings, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Right Hand Scars 10 percent

The criteria for evaluating scars were amended effective October 23, 2008, but these most recent amendments are applicable only to claims received, as in this case, on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective October 23, 2008. 

In this case, the evidence shows that the Veteran had three surgical scars.  However, none of the scars is shown by competent clinical evidence to be deep or adherent to underlying structures.  Similarly, none of the scars is shown to be unstable and the extent of the scarring is not to involve a total area of involvement of even the 6 square inches (39 sq. cm.) which would warrant a compensable rating under Diagnostic Codes 7801 or 7802.  

Of the recent 2016 VA examinations, one in September found that none of the scars were either painful or unstable, while the other in August found that none were unstable and only one was painful.  While the September 2016 VA examiner rendered an opinion as to the overall impairment stemming from the right wrist disability which was not limited solely to impairment from scarring, the August 2016 examination  stated that the scars did not cause any functional impairment.  

Accordingly, the Board finds that the preponderance of the evidence has been against the claim throughout the duration of the appeal, such that separately assigned ratings for varying degrees of impairment during distinct time frames, i.e., staged ratings, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because disability ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases when a rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If both of these thresholds are met, the case is referred to the VA Director of Compensation for extraschedular consideration, which is reviewable by the Board (although the Board may not assign an extraschedular rating in the first instance).  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

When increased ratings are sought on appeal for all service-connected disabilities, consideration must be given to the collective impact of multiple service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014). 

While the rating criteria for the disorders at issue do not specifically list virtually every possible symptom which may be experienced, they address the extent of involvement in determining the impact of the disabilities and the evidence before the Board does not establish that a mere description of the symptomatology which is not listed in the Rating Schedule necessarily creates a substantially different picture than that encompassed by the criteria for rating disorders on appeal.  As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities and, so, that the Rating Schedule does not contemplate the total disability picture, this insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

Specifically, in this case there are medical opinions that the Veteran's service-connected right wrist is completely nonfunctional and one examination even went to far as to stated that not possible employment was possible due to the service-connected right wrist.  However, as explained above, these opinions were predicated upon a belief in the credibility of the Veteran statements as to his self-described extreme pain and complete inability to use his right wrist and hand, even despite the absence of any atrophy and without consideration of the Veteran's nonservice-connected delusional disorder which has clearly and indisputably carried over to his service-connected right wrist disability.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence objective clinical evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity, if not all of the reported symptoms, of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorders, which may be awarded should any of the service-connected disorders increase in severity.  For example, a higher rating could be assigned should he develop actual ankylosis of the right wrist or a separate compensable rating could be assigned for any clinically demonstrable neurologic impairment of the right radial, ulnar or median nerves associated with the service-connected right wrist disability.  

The Veteran has described unusual and exceptional features associated with his disabilities, but again as stated these descriptions are simply not credible and are a part of or extension of his nonservice-connected delusional disorder.   

The Board acknowledges that the service-connected disabilities, separately and together, result in time lost from work and loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected disabilities, separately and together, have interfered with employment beyond what is contemplated by the rating criteria.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular context.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  Here, the Veteran has taken medications for his service-connected disabilities which at times and to some extent have been beneficial.  

Therefore, the Board finds that the record does not reflect that the Veteran's service-connected disabilities, either alone or cumulative, are so exceptional or unusual as to warrant referral for consideration of the assignment of any disability rating on an extraschedular basis and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and it is determined that the service- connected disabilities preclude substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a TDIU rating may be assigned if the claim is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991).  

The Veteran is service-connected for a right hand disability, rated 10 percent; and right hand scars, rated 10 percent; resulting in a combined disability evaluation of 20 percent.  Accordingly, a TDIU rating may not be assigned under 38 C.F.R. § 4.16(a).

As noted, the evaluation of whether a TDIU is warranted is limited to the impairment caused by service connected disabilities alone.  That is, the impact of non-service connected disabilities is not to be considered. 

The Board's determination that referral for an extraschedular rating is not warranted is based upon many factors.  The Board finds that although the evidence clearly demonstrates that the appellant's disabilities limit his ability to work, it does not demonstrate that his service-connected disabilities alone are of sufficient severity to produce unemployability.  In addition, the Board finds that the evidence clearly demonstrates that the appellant is physically able to perform sedentary work.  It is shown that even VA vocational rehabilitation records noted that the Veteran's greatest disabling handicap was his nonservice-connected visual impairment.  

The Board notes that opinions of record that the Veteran is completely disabled due to his service-connected right wrist disability and even a recent VA examiner's opinion that the Veteran was precluded from even sedentary employment have been predicated upon the credibility of the Veteran's complaints as to the severity of his right wrist pain and self-described overall impairment, i.e., his self-report of his right wrist being completely nonfunctional.  However, as previously stated, the Board does not concur in the unstated predicate of these recent opinions that the Veteran is credible.  Again, the Board does not believe that the Veteran is intentionally fabricating the extent and severity of the symptoms of his right wrist disability.  Rather, while the Veteran had persistently refused to accept and admit that he had a nonservice-connected psychiatric disorder, the fact remains that he does.  

Objectively and without consideration of evidence predicated upon the credibility of the Veteran's self-reports, there is no objective evidence demonstrating that his level of education, of at least 3 years of college, and his past employment experience, primarily as a security guard, categorically preclude him from sedentary employment that would provide more than marginal income.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S. Vet. App. Feb. 13, 2016) (en banc) (citing 8 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits. . . ."); Fagen v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination)). 

To the extent that it may be argued by the Veteran that a college degree is a prerequisite to all sedentary employment, there is no evidence establishing that this is a fact.  It also appears to be implicitly suggested that the Board is required, given his several years of college education but lack of a college degree, to consider or suggest what types of sedentary employment he is capable of obtaining.  However, there is no legal requirement that the Board make specific findings as to which particular types of sedentary employment the Veteran is capable of performing.  "[A] TDIU determination does not require any analysis of the actual opportunities available in the job market."  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc) (quoting Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed. Cir. 2011)).  

The Veteran may feel that the Board's reasons and bases for its decision are inadequate because the Board has impermissibly considered his non-service-connected disabilities.  However, this is not the case.  Rather, the Board has considered, as it is required to do, all the relevant medical evidence regarding the appellant's employability. 

To the extent the Veteran may attempt to argue that the Board must specifically identify the degree to which his service-connected disabilities, as opposed to his non-service-connected disabilities, impair his ability to work, such an analysis was not required in this matter.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc).  

As noted above, there is no dispute that the Veteran's disabilities, service connected or not, impair his ability to work.  It is only a combination of the Veteran's service-connected disabilities together with his nonservice-connected visual impairment and nonservice-connected psychiatric disability that causes him to be unemployable.  However, the Board specifically finds that while the Veteran's service-connected disabilities impair the ability to work, the level impairment does not cause him to be unable to obtain or retain substantially gainful employment.  

Because the Board ultimately concludes that the Veteran is not precluded from all types of employment, to the extent the Board could have or should have more precisely parsed the extent that was caused by his service-connected disabilities versus his non-service-connected disabilities, there is no demonstrated prejudice or harmful error.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc).  Thus, it is not persuasively shown that the service-connected disabilities preclude a substantially gainfully occupation such as to warrant referral to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  


ORDER

A rating in excess of 10 percent for multiple reconstructive tendon surgeries of the right hand secondary to laceration with reflex sympathetic dystrophy is denied. 

A rating in excess of 10 percent for laceration of the dorsum of the right hand with tender scars is denied.  

A TDIU rating is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


